DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL

22 de junio de 2020
La Oficina de Programas de Educación Especial (Office of Special Education Programs,
OSEP), que pertenece a la Oficina de Educación Especial y Servicios de Rehabilitación
del Departamento de Educación de EE.UU. (Departamento), emite este documento
de Preguntas y Respuestas (Questions and Answers, Q & A) en respuesta a las consultas
relacionadas con la implementación de los procedimientos de resolución de disputas
en virtud de la Parte B de la Ley de Educación para Personas con Discapacidades
(Individuals with Disabilities Education Act, IDEA) en el entorno actual de la COVID-19.
Este documento de Preguntas y Respuestas no impone ningún requisito adicional más
allá de los incluidos en las leyes y regulaciones aplicables. No crea ni confiere ningún
derecho a ninguna persona. Las respuestas presentadas en este documento
constituyen, en general, una guía informal que representa la interpretación del
Departamento de los requisitos legales o reglamentarios aplicables en el contexto de
los hechos específicos presentados aquí y no son legalmente vinculantes ni establecen
una política o regla que pudiera aplicarse en todas las circunstancias.
Para revisar otros documentos de preguntas y respuestas ofrecidos por la OSEP en
relación con la COVID-19, visite https://sites.ed.gov/idea/topic-areas/#COVID-19.
Puede encontrar información adicional específica sobre la pandemia de COVID-19 en
el sitio web https://www.ed.gov/coronavirus.

PROCEDIMIENTOS DE RESOLUCIÓN DE DISPUTAS DE LA
PARTE B DE LA LEY IDEA
P1. ¿CÓMO PUEDEN LOS PADRES Y LAS AGENCIAS PÚBLICAS RESOLVER LOS DESACUERDOS SOBRE
ASUNTOS DE EDUCACIÓN ESPECIAL MIENTRAS LOS EDIFICIOS ESCOLARES Y OTRAS
INSTALACIONES PÚBLICAS ESTÁN CERRADOS DEBIDO A LA PANDEMIA?

La OSEP alienta a los padres y las agencias educativas locales (Local Educational
Agencies, LEA) a trabajar en colaboración, en beneficio de los intereses de los niños
con discapacidades, para resolver los desacuerdos que puedan surgir al trabajar para
brindar una experiencia educativa positiva para todos los niños, incluidos los niños con
discapacidades. En su Hoja informativa suplementaria del 21 de marzo de 2020, el
Departamento reconoce que, durante esta emergencia nacional, es posible que las
escuelas no puedan brindar todos los servicios de la misma manera en que
normalmente se brindan, y alentamos a los padres, educadores y administradores a
colaborar de manera creativa para continuar satisfaciendo las necesidades de los
niños con discapacidades. La comunicación oportuna entre los padres y el personal
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
Tenemos como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

de la agencia pública a menudo puede ayudar a resolver los desacuerdos que
puedan surgir con respecto a los servicios educativos brindados a un niño con una
discapacidad durante la pandemia. Sin embargo, cuando esos esfuerzos informales
resultan infructuosos, están disponibles los tres mecanismos de resolución de disputas
de la Ley IDEA: los procedimientos de mediación, queja ante el estado y queja de
debido proceso.

P2. ¿SE LE PERMITE A UNA AGENCIA EDUCATIVA ESTATAL (SEA) EXTENDER EL LÍMITE DE TIEMPO DE
60 DÍAS PARA RESOLVER UNA QUEJA ANTE EL ESTADO 1 DEBIDO A CIRCUNSTANCIAS
RELACIONADAS CON LA PANDEMIA?
Sí, pero solo considerando caso por caso. Conforme al Título 34 § 300.152 del CFR, los
procedimientos mínimos de queja ante el Estado en virtud de la Parte B de la Ley IDEA
deben incluir un plazo de 60 días para la resolución de la queja. Las regulaciones
especifican dos razones permitidas para extender el límite de tiempo de 60 días: (1) si
existen circunstancias excepcionales con respecto a una queja en particular; o (2) si el
padre/la madre (o individuo u organización, si la mediación u otros medios alternativos
de resolución de disputas están disponibles para individuos u organizaciones en virtud
de los procedimientos estatales) y la agencia pública involucrada acuerdan extender
el tiempo para participar en la mediación u otro medio alternativo de resolución de
disputas, si están disponibles en el Estado. Título 34 § 300.152(b)(1) del CFR.
Con respecto a la excepción de “circunstancias excepcionales” para el plazo de 60
días, los Estados deberán determinar caso por caso si es apropiado extender el plazo
de 60 días para una queja en particular debido a circunstancias excepcionales
relacionadas con la pandemia o con restricciones de salud y seguridad relacionadas.
Las agencias educativas estatales (State Educational Agencies, SEA) no pueden
determinar categóricamente que no se encargarán de resoluciones de quejas
durante la pandemia basándose únicamente en su suposición de que la COVID-19 es
una circunstancia excepcional que justificaría una extensión del plazo de resolución
de quejas de 60 días para todas las quejas.
Si bien el Departamento concluyó anteriormente que la falta de disponibilidad del
personal de una SEA generalmente no es una circunstancia excepcional que justifique
una extensión del plazo de resolución de quejas de 60 días, las condiciones
relacionadas con la pandemia podrían considerarse una circunstancia excepcional
con respecto a una queja en particular si, por ejemplo, una gran cantidad de personal
de una SEA no está disponible o está ausente durante un período prolongado como
resultado de la pandemia, o si la SEA no puede acceder a información específica del
personal de la escuela o agencia o los registros educativos del niño necesarios para
resolver la queja por condiciones relacionadas con la pandemia.

1 Los requisitos para presentar quejas ante el estado se encuentran en el Título 34 §§ 300.151 a 300.153 del

Código de Regulaciones Federales (Code of Federal Regulations, CFR).
2

P3. ¿CÓMO PUEDEN LOS PADRES Y LAS AGENCIAS PÚBLICAS USAR LOS PROCEDIMIENTOS DE
MEDIACIÓN DE LA LEY IDEA 2 PARA RESOLVER DISPUTAS CUANDO LAS ESCUELAS Y OTRAS
INSTALACIONES PÚBLICAS ESTÁN CERRADAS O TIENEN RESTRICCIONES QUE IMPIDEN LAS
REUNIONES PRESENCIALES?

La Ley IDEA no menciona un marco de tiempo específico en el que debe ocurrir la
mediación siempre que no se use para negar o retrasar el derecho de un padre a una
audiencia sobre la queja de debido proceso o cualquier otro derecho otorgado por la
Parte B. Debido a que la mediación es voluntaria, las partes tienen la flexibilidad de
identificar un momento de mutuo acuerdo para reunirse. Título 34 § 300.506(a) del CFR.
Cuando las circunstancias relacionadas con la pandemia impidan que los padres o el
representante de la agencia pública asistan a la mediación en persona, la Ley IDEA no
indica nada que impida que las partes acuerden llevar a cabo la mediación a través
de medios alternativos, como videoconferencias o conferencias telefónicas, si los
procedimientos del Estado no prohíben que la mediación ocurra de esta manera.

P4. ¿PUEDEN LOS PADRES Y LA LEA ACORDAR EXTENDER LOS PLAZOS APLICABLES AL PROCESO DE
RESOLUCIÓN 3 DADOS LOS DESAFÍOS ASOCIADOS CON LAS OPERACIONES ESCOLARES Y DE
OTRAS INSTALACIONES PÚBLICAS DURANTE LA PANDEMIA DE COVID-19?

Sí. La Ley IDEA no dice nada que impida que los padres y la agencia pública
acuerden mutuamente extender el plazo de 15 días para que la LEA convoque a una
reunión de resolución y el plazo del período de resolución de 30 días cuando los
padres presentan una queja de debido proceso. Si las partes no pueden reunirse en
persona o por medios virtuales (analizado en la pregunta 5), podrían acordar
mutuamente extender el plazo de 15 días para la reunión de resolución y el período de
resolución de 30 días hasta que se pueda realizar una reunión presencial.
Sin embargo, la Ley IDEA no permite una extensión del plazo de la reunión de
resolución de 7 días ni el período de resolución de 15 días para las quejas de debido
proceso aceleradas que abordan disputas sobre las remociones disciplinarias de
estudiantes con discapacidades.

P5. ¿PUEDEN LOS PADRES Y LAS LEA ACORDAR REALIZAR UNA REUNIÓN DE RESOLUCIÓN
VIRTUALMENTE, EN LUGAR DE HACERLO DE MANERA PRESENCIAL?
Sí. Cuando las circunstancias relacionadas con la pandemia impidan que los padres o
el representante de la agencia pública asistan a la reunión de resolución en persona,
sería apropiado que la agencia pública ofreciera el uso de medios alternativos, como
videoconferencias o conferencias telefónicas, con su uso sujeto al acuerdo de los
2 Los requisitos para la mediación se encuentran en el Título 34 § 300.506 del CFR.

3 Para quejas de debido proceso, los requisitos para que la LEA convoque a una reunión de resolución

dentro de los 15 días y el período de resolución de 30 días se encuentran en el Título 34 § 300.510 del CFR.
Los requisitos para convocar a reuniones de resolución dentro de los 7 días y el período de resolución de
15 días para quejas de debido proceso aceleradas se encuentran en el Título 34 § 300.532 del CFR.
3

padres, según el Título 34 § 300.328 del CFR. Las reuniones de resolución relacionadas
con quejas sobre el debido proceso aceleradas que involucren temas de disciplina
también pueden llevarse a cabo a través de videoconferencias o conferencias
telefónicas, sujeto al acuerdo de los padres.

P6. ¿PUEDEN LAS AUDIENCIAS DE DEBIDO PROCESO 4 LLEVARSE A CABO VIRTUALMENTE CUANDO
LAS ESCUELAS Y OTRAS INSTALACIONES PÚBLICAS ESTÁN CERRADAS O TIENEN RESTRICCIONES
QUE IMPIDEN LAS REUNIONES PRESENCIALES?

Sí. Los Estados podrían permitir que las audiencias sobre quejas de debido proceso se
lleven a cabo a través de videoconferencias o conferencias telefónicas, si un
funcionario de audiencias concluye que dichos procedimientos se adhieren a la
práctica legal en el Estado. Título 34 § 300.511 (c)(1)(iii) del CFR. Una audiencia
realizada virtualmente debe garantizar el derecho de los padres a una audiencia de
debido proceso imparcial que es consistente con todos los requisitos que constan en el
Título 34 §§ 300.511a 300.515 del CFR. Si corresponde, una revisión a nivel estatal se
puede realizar virtualmente si es consistente con los procedimientos estatales.

P7. ¿TIENEN LOS FUNCIONARIOS DE AUDIENCIAS, O CUANDO CORRESPONDA, LOS FUNCIONARIOS
DE REVISIÓN, LA AUTORIDAD PARA EXTENDER LOS PLAZOS CORRESPONDIENTES PARA EMITIR
DECISIONES SOBRE QUEJAS DE DEBIDO PROCESO DURANTE LA PANDEMIA?
Sí. La Ley IDEA permite que un funcionario de audiencias o un funcionario de revisión
conceda extensiones específicas a los plazos a solicitud de cualquiera de las partes de
la audiencia o revisión. Título 34 § 300.515(c) del CFR; consulte el Título 34 § 300.515(a)(b) del CFR para conocer los plazos aplicables. La Ley IDEA no exige que ambas partes
estén de acuerdo con la solicitud de extensión, pero el funcionario de audiencias o el
funcionario de revisión debe documentar la duración de la extensión y el motivo por el
que se proporcionó.
Si bien una audiencia o revisión a nivel estatal de una queja de debido proceso
acelerada se puede realizar a través de videoconferencias o conferencias telefónicas
si es consistente con la práctica legal en el Estado, la Ley IDEA no tiene una disposición
similar para extender los plazos relevantes para audiencias o revisiones en el contexto
de quejas de debido proceso aceleradas.

4 Los requisitos para audiencias sobre quejas de debido proceso se encuentran en el Título 34 §§ 300.507 a

300.516 del CFR. Los requisitos para audiencias sobre quejas de debido proceso aceleradas se encuentran
en el Título 34 §§ 300.532 a 300.533 del CFR.
4

